DETAILED ACTION

Notice to Applicant 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the amendment filed 8/26/21.  Claims 1-20 are pending.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 8, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeBruin et al (US 20140279746 A1) in view of  Dey et al (US 20190198179 A1), and in further view of Markovic et al (US 20180357359 A1), and in further view of Saigal (US 20120047105 A1).

Claim 1. 	DeBruin teaches a method comprising: 
generating, by a computing system based on data received from a plurality of data sources, a data model describing a patient, (par. 32); wherein the data comprises medical history data of the patient and observation data received by the computing system during observation of at least one medical professional (par. 45: The expert prediction system of the present invention is based on a machine learning methodology. The neuro-psycho-biological information obtained from the patient before starting the treatment, before treatment planning or before making clinical/medical diagnosis makes a multidimensional observation vector; Fig. 8; par. 139- The neuro-psychological, symptoms, clinical and laboratory information obtained from the patient makes a multidimensional observation or measurement vector representing characteristics of the patient in the space of all possible values defining all patients), 

Claim 1 recites wherein the data model comprises a sequence of vectors collected over time, each respective vector in the sequence of vectors capturing attributes of the patient for a respective time. 
The DeBruin reference discloses measuring a plurality of patient parameters. DeBruin further discloses a system and method including to generate a report consisting of the response-probabilities associated with a range of possible treatments for the condition diagnosed, and optionally, a list of diagnostic possibilities rank-ordered by likelihood. The list of recommended treatments with associated response probabilities, and optionally, a list of diagnostic possibilities rank-ordered by probability or likelihood (par. 69 ) and to select the optimal treatment choice for an individual or for a subset of individuals suffering from any illness or disease including psychiatric, mental or neurological disorders and illnesses.
DeBruin does not expressly disclose: the data model comprises a sequence of vectors collected over time, each respective vector in the sequence of vectors capturing attributes of the patient for a respective time
Dey disloses a method and system to general a model using a sequence of vectors, capturing attributes of the patient for a respective time.  (See par. 24- a 
Claim 1 further recites “a plurality of candidate diagnoses for the patient by applying abductive reasoning to reduce uncertainty in the data model…”  DeBruin  discloses various “decision/inference techniques and models employed are derived from the computational signal/information processing” (par. 106-107).  DeBruin and Dey disclose the method and system as explained but do not expressly disclose abductive reasoning to reduce model uncertainty.
  Markovic disclsose the use of abductive reasoning to validate predictions (i.e. reducing uncertainty) (see par. 56- a CICD modeling framework has been developed by abductive reasoning that provides results consistent with techniques for validating predictions and justifying continued research along several high value pathways.)  At the time of the applicant’s invention, it would have been obvious to one of ordinary skill in the art to modify the system and method of DeBruin and Dey in combination with the teaching of Markovic to incorporate the use of abductive reasoning with the motivation 
Claim 1 has also been amended to recite:
executing, by the computing system, for each respective candidate treatment of a plurality of candidate treatments, a respective plurality of based on the model; and 
identifying a first candidate treatment of the plurality of candidate treatments that reduces an uncertainty value of the data model below a threshold, based on the respective plurality of simulations executed for the first candidate treatment..
DeBruin, Dey, and Markovic do not expressly disclose, but Saigal teaches a system and method for: executing, by the computing system, for each respective candidate treatment of a plurality of candidate treatments, a respective plurality of based on the model; and (Fig. 1A, 60,70, 80--using patient’s pattern of choices; par. par. 161-162- details the iterative process of evaluating candidate treatments)
identifying a first candidate treatment of the plurality of candidate treatments that reduces an uncertainty value of the data model below a threshold, based on the respective plurality of simulations executed for the first candidate treatment.. (Fig. 1A, 80,90; par. 162-164-details the ranking and selection of a top treatment)
At the time of the applicant’s invention, it would have been obvious to one of ordinary skill in the art to modify the system and method of DeBruin, Dey, and Markovic in combination with the teaching of Saigal to evaluate each treatment option of a plurality of treatment options with the motivation of allowing patients to analyze medical care treatment alternatives that are available to them and to select a treatment option that suits their individual preferences. (Saigal: par. 2)

Claim 8	DeBruin teaches a computer program product, comprising: 
a non-transitory computer-readable storage medium having computer readable program code embodied therewith, the computer readable program code executable by a processor to perform an operation(par. 81-software and hardware systems) comprising: 
generating, by a computing system based on data received from a plurality of data sources, a data model describing a patient (par. 32);, wherein the data comprises medical history data of the patient and observation data received by the computing system during observation of at least one medical professional; (par. 45: The expert prediction system of the present invention is based on a machine learning methodology. The neuro-psycho-biological information obtained from the patient before starting the treatment, before treatment planning or before making clinical/medical diagnosis makes a multidimensional observation vector; Fig. 8;  par. 139- The neuro-psychological, symptoms, clinical and laboratory information obtained from the patient makes a multidimensional observation or measurement vector representing characteristics of the patient in the space of all possible values defining all patients) 
generating, by the computing system and based on the model applied to the received data, a plurality of candidate diagnoses for the patient; (Abstract; methodology and system can also be used to determine or confirm medical diagnosis, estimate the 
Claim 8 recites wherein the data model comprises a sequence of vectors collected over time, each respective vector in the sequence of vectors capturing attributes of the patient for a respective time. 
The DeBruin reference discloses measuring a plurality of patient parameters. DeBruin further discloses a system and method including to generate a report consisting of the response-probabilities associated with a range of possible treatments for the condition diagnosed, and optionally, a list of diagnostic possibilities rank-ordered by likelihood. The list of recommended treatments with associated response probabilities, and optionally, a list of diagnostic possibilities rank-ordered by probability or likelihood (par. 69 ) and to select the optimal treatment choice for an individual or for a subset of individuals suffering from any illness or disease including psychiatric, mental or neurological disorders and illnesses.
DeBruin does not expressly disclose: the data model comprises a sequence of vectors collected over time, each respective vector in the sequence of vectors capturing attributes of the patient for a respective time
Dey disloses a method and system to general a model using a sequence of vectors, capturing attributes of the patient for a respective time.  (See par. 24- a personalized drug response prediction model to identify unique response patterns of each individual patient using the longitudinal patient record. In particular, the model uses separate parameters for each individual patient which represent the drug effects 
Claim 8 further recites “a plurality of candidate diagnoses for the patient by applying abductive reasoning to reduce uncertainty in the data model…”  DeBruin  discloses various “decision/inference techniques and models employed are derived from the computational signal/information processing” (par. 106-107).  DeBruin and Dey disclose the method and system as explained but do not expressly disclose abductive reasoning to reduce model uncertainty.
  Markovic disclsose the use of abductive reasoning to validate predictions (i.e. reducing uncertainty) (see par. 56- a CICD modeling framework has been developed by abductive reasoning that provides results consistent with techniques for validating predictions and justifying continued research along several high value pathways.)  At the time of the applicant’s invention, it would have been obvious to one of ordinary skill in the art to modify the system and method of DeBruin and Dey in combination with the teaching of Markovic to incorporate the use of abductive reasoning with the motivation of detecting statistical weaknesses in results and also pointing to where model weaknesses exist and how they can be resolved (par. 144)
Claim 8 has also been amended to recite:
for each respective candidate treatment of a plurality of candidate treatments, a respective plurality of based on the model; and 
identifying a first candidate treatment of the plurality of candidate treatments that reduces an uncertainty value of the data model below a threshold, based on the respective plurality of simulations executed for the first candidate treatment..
DeBruin, Dey, and Markovic do not expressly disclose, but Saigal teaches a system and method for: executing, by the computing system, for each respective candidate treatment of a plurality of candidate treatments, a respective plurality of based on the model; and (Fig. 1A, 60,70, 80--using patient’s pattern of choices; par. par. 161-162- details the iterative process of evaluating candidate treatments)
identifying a first candidate treatment of the plurality of candidate treatments that reduces an uncertainty value of the data model below a threshold, based on the respective plurality of simulations executed for the first candidate treatment.. (Fig. 1A, 80,90; par. 162-164-details the ranking and selection of a top treatment)
At the time of the applicant’s invention, it would have been obvious to one of ordinary skill in the art to modify the system and method of DeBruin, Dey, and Markovic in combination with the teaching of Saigal to evaluate each treatment option of a plurality of treatment options with the motivation of allowing patients to analyze medical care treatment alternatives that are available to them and to select a treatment option that suits their individual preferences. (Saigal: par. 2)
Claim 15. 	DeBruin teaches a system, comprising: a processor; and a memory storing one or more instructions which (par. 81), when executed by the processor, performs an operation comprising:

generating, by the system and based on the model applied to the received data, a plurality of candidate diagnoses for the patient; (Abstract; methodology and system can also be used to determine or confirm medical diagnosis, estimate the level, index, severity or critical medical parameters of the illness or condition, or provide a list of likely diagnoses for an individual suffering/experiencing any illness, disorder or condition) 
Claim 15 recites that the wherein the data model comprises a sequence of vectors collected over time, each respective vector in the sequence of vectors capturing attributes of the patient for a respective time. 

DeBruin does not expressly disclose: the data model comprises a sequence of vectors collected over time, each respective vector in the sequence of vectors capturing attributes of the patient for a respective time
Dey disloses a method and system to general a model using a sequence of vectors, capturing attributes of the patient for a respective time.  (See par. 24- a personalized drug response prediction model to identify unique response patterns of each individual patient using the longitudinal patient record. In particular, the model uses separate parameters for each individual patient which represent the drug effects on an outcome of interest; see also par. 47)    At the time of the applicant’s invention, it would have been obvious to one of ordinary skill in the art to modify the method system of DeBruin with teaching of Dey to develop a model to aid in treatment determination using a sequence of vectors, capturing attributes of the patient for a respective time.  As suggested by Dey, one would have been motivation to include this feature to have 
Claim 15 further recites “a plurality of candidate diagnoses for the patient by applying abductive reasoning to reduce uncertainty in the data model…”  DeBruin  discloses various “decision/inference techniques and models employed are derived from the computational signal/information processing” (par. 106-107).  DeBruin and Dey disclose the method and system as explained but do not expressly disclose abductive reasoning to reduce model uncertainty.
  Markovic disclsose the use of abductive reasoning to validate predictions (i.e. reducing uncertainty) (see par. 56- a CICD modeling framework has been developed by abductive reasoning that provides results consistent with techniques for validating predictions and justifying continued research along several high value pathways.)  At the time of the applicant’s invention, it would have been obvious to one of ordinary skill in the art to modify the system and method of DeBruin and Dey in combination with the teaching of Markovic to incorporate the use of abductive reasoning with the motivation of detecting statistical weaknesses in results and also pointing to where model weaknesses exist and how they can be resolved (par. 144)
Claim 15 has also been amended to recite:
executing, by the computing system, for each respective candidate treatment of a plurality of candidate treatments, a respective plurality of based on the model; and 
identifying a first candidate treatment of the plurality of candidate treatments that reduces an uncertainty value of the data model below a threshold, based on the respective plurality of simulations executed for the first candidate treatment..
for each respective candidate treatment of a plurality of candidate treatments, a respective plurality of based on the model; and (Fig. 1A, 60,70, 80--using patient’s pattern of choices; par. par. 161-162- details the iterative process of evaluating candidate treatments)
identifying a first candidate treatment of the plurality of candidate treatments that reduces an uncertainty value of the data model below a threshold, based on the respective plurality of simulations executed for the first candidate treatment.. (Fig. 1A, 80,90; par. 162-164-details the ranking and selection of a top treatment)
At the time of the applicant’s invention, it would have been obvious to one of ordinary skill in the art to modify the system and method of DeBruin, Dey, and Markovic in combination with the teaching of Saigal to evaluate each treatment option of a plurality of treatment options with the motivation of allowing patients to analyze medical care treatment alternatives that are available to them and to select a treatment option that suits their individual preferences. (Saigal: par. 2)

Claims  2-7, 9-14 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeBruin et al (US 20140279746 A1), Dey et al (US 20190198179 A1), and Markovic et al (US 20180357359 A1) and Saigal (US 20120047105 A1) as applied to claims 1, 8 and 15, and in further view of Ghanbari et al (US 20140122109 A1)	 
Claims  2, 9, 16 	DeBruin, Dey and Markovic in combination  teach the method of claim 1 as explained but do not disclose, wherein the observation data comprises: (i) audio data recorded by a microphone of the computing system, and (ii) image data 
	Ghanbari teaches various types of patient data used in generating the candidate diagnoses.  (par. 67- This patient data may include patient-supplied complaint and history information, a list of likely diagnoses as determined by the server, and a list of suggested further steps to take, e.g., taking readings of various signs, ordering particular lab tests, etc. During the course of the medical professional's interaction with the patient, the medical professional may supply additional data to the system.)  At the time of the time of the applicant’s invention, it would have been obvious to one of ordinary skill in the art to modify the system/method of DeBruin, Dey and Markovic in combination, with the teaching of Ghanbari to incorporate various types of data from the patient with the motivation of generating a more precise model and more likely diagnoses. 
Claims  3, 10, and 17 	DeBruin teaches a method, further comprising: receiving selection of a first candidate diagnosis of the plurality of candidate diagnoses (par. 11); computing a score for each of the candidate treatments; outputting the candidate treatments and the computed scores for display; receiving selection of the first candidate treatment; and determining at least one unspecified data element needed to improve an accuracy of the first candidate treatment.. (Fig. 7, (167, 172); par. 85, 111)
Claim 4, 11, 18	DeBruin teaches The method of claim 3, further comprising: receiving data describing an outcome of the first candidate treatment for the patient; and 
Claim 5, 12, 19 	DeBruin teaches the method of claim 4, wherein the data model comprises a plurality of features, wherein retraining the data model comprises identifying a new feature by a learning algorithm. (par. 18- processing the first level training dataset in a series of processes including preprocessing, feature extraction, and dimensionality reduction processes to select a reduced-dimension feature data subset. The reduced feature data subset being derived by means of processing the data to compute features appearing to be discriminative and relevant for a useful assessment of the patient status)
Claim 6, 13, 20 	DeBruin teaches the method of claim 1, further comprising: receiving updated patient state data; generating, by the system based on the data model applied to the updated patient state data, a revised candidate diagnosis; and generating, by the system based on the data model applied to the updated patient state data and the revised candidate diagnosis, a revised candidate treatment. (Fig. 7,(167, 172); par. 123- Upon getting the new set of data, the "medical digital expert system" uses the collection of old and new sets of data to generate better results (171). And this procedure iterates for as long as the digital expert system and the user can handle)


Response to Arguments
Applicant's arguments filed 8/26/2021 have been fully considered but they are not persuasive. 
(A)	Applicant argues that the prior art does not teach features recited in the claims as amended.  
	In response, the Examiner has provided new grounds of rejection and a new reference to address the amended features.    

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
Namer Yelin et al( US 20120197619 A1)- discloses a method of performing computerized simulations of image-guided procedures. The method may comprise receiving medical image data and metadata of a specific patient. A patient-specific 
Sauer et al (US 20150359601 A1)- Systems and methods for non-invasive assessment of an arterial stenosis, comprising include segmenting a plurality of mesh candidates for an anatomical model of an artery including a stenosis region of a patient from medical imaging data.
Jones et al (US 20180344919 A1)- system and method that can be used to calculate, simulate, and monitor complicated indicators of patient outcome and survival, namely, clinically relevant parameters for a patient, in real time,
Ventoretti et al (WO 2016187321 A1) A simulation model used to compare and optimize in silico SMBG versus CGM driven insulin therapies for TI D patients, to test candidate guidelines for CGM-driven insulin dosing, to optimize and individualize off-line insulin therapies and to develop and test decision support systems
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice A. Mooneyham can be reached on 571-272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.